Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 01, 2019

The Court of Appeals hereby passes the following order:

A19A2213. DERRICK A. LEWIS v. THE STATE.

      In 2014, Derrick Lewis pleaded guilty to armed robbery and other crimes, and
he was sentenced to 30 years, to serve 12 in confinement and the remainder on
probation. In 2015, Lewis filed a motion to modify his sentence, which the trial court
denied. Lewis did not appeal. In 2018, he filed a motion to set aside a void judgment,
which the trial court also denied. Lewis appealed, but we dismissed the appeal
because a motion to set aside an allegedly void conviction is not an appropriate
remedy in a criminal case. See Lewis v. State, Case No. A19A1007 (Jan. 16, 2019).
      Back in the trial court, Lewis filed a document titled “Modification of
Sentence” in which he argued that his sentence should be reduced. Shortly thereafter,
Lewis filed an “Amendment to Modification of Sentence” setting forth additional
arguments for a sentence reduction. On April 12, 2019, the trial court entered an
“Order Denying Amendment to Modification of Sentence,” ruling that Lewis “does
not present any grounds to change his sentence.”1 On May 21, 2019, Lewis filed a
notice of appeal to this Court. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of the order sought
to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Lewis’s notice of appeal, filed 39 days
after the order he wishes to appeal, was not timely, and we therefore lack jurisdiction


      1
        It is not clear whether the trial court considered the motion to modify itself,
or only the amendment to the motion.
to consider this appeal.
      Accordingly, this appeal is hereby DISMISSED.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    08/01/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.